Citation Nr: 0205349	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to March 29, 1996, for 
a grant of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served initial active duty for training from 
March 1990 to August 1990, and active duty from February 1991 
to June 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which granted service 
connection for bilateral pes planus, and assigned an initial 
30 percent evaluation, effective from March 29, 1996.  The 
veteran appealed that decision, contending the effective date 
of service connection should be the date on which his initial 
claim for service connection for bilateral pes planus was 
received.  In November 1999, the Board remanded the case back 
to the RO in order that the veteran could be scheduled for a 
personal hearing before a member of the Board at the RO.  The 
requested development having been completed to the extent 
practicable, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  The veteran served initial active duty for training from 
March 1990 to August 1990, and active duty from February 1991 
to June 1991.

2.  The veteran's initial claim for service connection for 
bilateral pes planus was received on March 11, 1992.  

3.  The veteran's claim for service connection for bilateral 
pes planus was denied by a September 1993 rating decision; at 
that time, service medical records from the veteran's first 
period of service were not of record.  

4.  The veteran filed a new claim for service connection for 
pes planus on March 29, 1996; this claim was accompanied by, 
in pertinent part, service medical records from the veteran's 
initial period of active duty for training.

5.  The RO reopened the veteran's claim and granted service 
connection for bilateral pes planus in a September 1996 
rating decision on the basis of service medical records from 
the veteran's initial active duty for training dated in 1990; 
the RO established an effective date for the grant of service 
connection and for the assignment of a 30 percent disability 
evaluation of March 29, 1996.  

6.  The veteran did not file a claim for service connection 
within one year after separation from continuous active 
service which extended from the date the pes planus was 
incurred in or aggravated in service.


CONCLUSION OF LAW

The criteria for an effective date of March 11, 1992, for 
service connection for bilateral pes planus have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(c); 3.400(q)(2) (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that because he submitted his original 
claim for service connection for bilateral pes planus prior 
to March 29, 1996, service connection for that disability 
should be effective from the time he submitted his original 
claim for service connection.  In such cases, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
VA.  In pertinent part, this law redefines the obligations of 
the VA with respect to the duty to assist.  The provisions of 
the VCAA apply to all claims for VA benefits, to include 
claims involving entitlement to earlier effective dates.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "provisions of this rule 
merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA has a duty to notify the veteran and 
his representative of any information and evidence necessary 
to substantiate a claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(b)).  Further, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  

From a review of the record, the Board finds that VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating this claim.  During the 
course of this appeal, the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for entitlement to an effective date prior to March 29, 1996, 
for establishment of service connection for bilateral pes 
planus.  The Board concludes that although the RO did not 
have the benefit of the specific provisions of the VCAA when 
the claim was adjudicated, the discussions as contained in 
the initial rating decision, in the subsequent statement of 
the case, and in correspondence to the veteran have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim for entitlement to service connection for bilateral pes 
planus prior to March 29, 1996.  The Board finds, therefore, 
that such documents are essentially in compliance with the 
VA's revised notice requirements.  Accordingly, the Board 
finds that the VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records from both periods of active 
duty, records of treatment following service, reports of VA 
rating examinations, and personal statements offered by the 
veteran in support of his claim.  In addition, the veteran 
requested that he be afforded the opportunity to present 
testimony before a Member of the Board at a personal hearing 
at the RO.  Accordingly, pursuant to an April 1999 Remand 
Order, the veteran was provided notice that he would be 
scheduled for a personal hearing in accordance with his 
wishes.  Several attempts were made to contact the veteran, 
and all original correspondence was returned to the RO, with 
the envelopes bearing the stamp mark "RETURN TO SENDER" by 
the U.S. Postal Service.  Documented contact reports dating 
from April 2001 through May 2001 show that an individual 
identifying himself as the veteran's brother stated that the 
veteran had returned to his country of origin, Cameroon.  
Personnel from the veteran's financial institution of record 
were also contacted, but were unable to provide assistance in 
locating the veteran.  Because he could not be located, the 
veteran's requested personal hearing could not be held.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, the Board finds that no further assistance to the 
veteran regarding development of evidence is required, and 
would otherwise be unproductive.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2001).  Unless specifically provided 
otherwise, the effective date of an award of service 
connection based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).

The veteran's claim for service connection for pes planus was 
previously and finally disallowed in September 1993, when the 
RO denied service connection, and the veteran did not appeal 
that decision.  Therefore, the claim had been finally 
disallowed, and was subject to reopening only upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001). In this case, the 
RO determined apparently in September 1996 that service 
medical records, which had not been of record at the time of 
the 1993 decision, were new and material evidence.  The RO 
consequently reopened the veteran's claim of service 
connection for pes planus based upon the receipt of that 
evidence, and granted that claim.

In this regard, the Board notes that VA regulations discuss 
the retroactivity of benefits where misplaced or lost service 
department records are located and become the basis for an 
award of benefits.  Under 38 C.F.R. § 3.156(c), where the new 
and material evidence consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction (emphasis 
added).  This includes official service department records 
which presumably have been misplaced and have now been 
located and forwarded to VA.  Also included are corrections 
by the service department of former errors of commission or 
omission in the preparation of the prior report or reports 
and identified as such.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  Id.  Thus, this regulation 
contemplates the retroactive award of benefits for a period 
relating back to the filing date of the original claim.

Moreover, under 38 C.F.R. § 3.400(q)(2) (2001), the effective 
date of an award based upon service department records is 
"[t]o agree with evaluation (since it is considered these 
records were lost or mislaid) or date of receipt of claim on 
which prior evaluation was made, whichever is later, subject 
to rules on original claims filed within 1 year after 
separation from service."

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - both formal and 
informal - for benefits.  In particular, the VA is required 
to identify and act on informal claims for benefits.  See 
generally 38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2001); see also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2001). 

A review of the case discloses that the veteran's original 
claim for service connection for bilateral pes planus was 
received on March 11, 1992.  In his claim for service 
connection, the veteran indicated that he had served on 
active duty on two separate occasions.  The first, from March 
to August 1990, consisted of his initial active duty training 
with the Marine Corps Reserve.  The second period of service, 
dating from February to June 1991, involved active duty in 
support of Operation Desert Storm.  The veteran asserted that 
he had incurred bilateral pes planus (flat feet) during his 
basic training, and that he continued to suffer from that 
disability.  By a letter of April 1992, the RO requested that 
copies of the veteran's service medical records be forwarded 
from his unit of assignment, and in response, received 
records dating from his period of reserve duty from 
approximately June 1991 through March 1992.  In addition, 
private clinical treatment records dating from July 1991 
through February 1992 were received.  Subsequent inquires 
produced service medical treatment records dating from the 
veteran's second period of service, but did not include 
pertinent medical records from his period of initial active 
duty training.  

By a rating decision of September 1993, the RO denied the 
veteran's claim for service connection stating that it had 
been unable to obtain the service medical records from his 
initial period of active duty, other than dental records.  
Subsequently, a statement from the veteran's service 
representative, dated on September 30, 1993, was received by 
the RO.  The statement indicated that the veteran was 
"submitting an informal claim for a evaluation for service 
connection to his feet and back"  By a letter dated in 
October 1993, the RO informed the veteran that his claim had 
been denied, and that in order to reopen, he must submit 
additional evidence showing that the claimed disability had 
been incurred in service.  A statement of the case (SOC) was 
not issued at that time.  

Following receipt of the RO's letter, a letter dated in 
October 1993 with attached private clinical treatment records 
was received from the veteran through his service 
representative, stating that such records were submitted in 
support of his claim for service connection.  The RO again 
denied the veteran's claim for service connection by a rating 
decision of February 1994.  As before, an SOC was not issued 
at that time.  

No further correspondence was received from the veteran until 
March 1996.  On March 29, 1996, additional medical evidence 
was received from the veteran which consisted of private 
clinical treatment records and service medical records from 
his initial period of active duty for training.  Those 
service medical records disclosed that the veteran had been 
seen for bilateral pes planus during his basic training.  
Based on the evidence presented, by a September 1996 rating 
decision, the RO granted service connection for bilateral pes 
planus.  A 30 percent disability evaluation was assigned, 
effective from March 29, 1996, the date on which the 
additional service medical records were received.  

A notice of disagreement (NOD) dated in November 1996 was 
received from the veteran in which he expressed his 
disagreement with the effective date of his grant of service 
connection.  The veteran primarily contended that he had 
filed his original claim for service connection in 1991, and 
that he believed that the grant of service connection should 
have been made retroactive to the date on which his original 
claim was received.  In his subsequent appeal, the veteran 
offered that he did not have access to his service medical 
records, and that as government or service documents, it 
should have been the VA's responsibility to obtain them in a 
timely manner.  He stated, in effect, that he should not be 
penalized for the failure of the government to properly 
maintain and produce its records when requested to do so.  

The veteran has submitted service medical records documenting 
his in-service treatment for pes planus in 1990 during his 
initial active duty for training.  These records were not 
part of the veteran's claims folder, and had not been 
available at the time of the September 1993 rating decision 
that first denied service connection for pes planus.  
Further, it appears that the RO relied primarily upon the 
newly received service medical records and that the RO 
clearly considered this newly discovered military evidence as 
significantly probative in its decision to reopen, and 
eventually grant, the veteran's claim for service connection 
for pes planus.  Those records which, as noted by the RO, 
document that the veteran was seen on June 25, 1990, at which 
time pes planus was noted.  The RO also noted that at that 
time, the veteran presented with a two week history of 
increasing bilateral foot pain and that other records 
demonstrated that the veteran had been a very active soccer 
player prior to reporting for duty.  Thus, the RO resolved 
reasonable doubt in the veteran's favor and found that 
service connection for bilateral pes planus was in order.  
Thus, the Board finds that such findings and conclusions made 
by the RO entitle the veteran to an award of service 
connection that coincides with the date of receipt of the 
original claim that was the basis for the prior denial (i.e., 
the RO's September 1993 rating decision). 38 C.F.R. §§ 
3.156(c), 3.400(q)(2).  The date of receipt of that original 
claim is March 11, 1992.

Accordingly, the veteran is entitled to an effective date of 
March 11, 1992, for the award of service connection for pes 
planus.

The Board recognizes that the veteran filed a claim for 
service connection for pes planus in March 1992, within one 
year of his discharge from active duty in June 1991.  In this 
regard, the Board notes that the law provides that the 
effective date for the award of VA disability compensation 
benefits is the day following separation from active service 
or date entitlement arose, if the claim is received within 1 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2001).  However, "separation from service" 
means separation under conditions other than dishonorable 
from continuous active service which extended from the date 
the disability was incurred or aggravated.  Id.  In this 
case, the RO determined that pes planus was incurred in or 
aggravated during his period of active duty for training from 
March 1990 to August 1990.  In order to be afforded the 
benefit of the provisions as set forth above, the veteran 
would have had to file a claim for service connection by 
August 1991 as that was one year from the date of discharge 
from the period of service in which the disability at issue 
was incurred or aggravated.  Although he did file a claim for 
service connection for pes planus within one year of his 
discharge from active duty in June 1991, the separation from 
service at that time was not from continuous active service 
which extended from the date the disability was incurred or 
aggravated, or in this case, the first period of service from 
March 1990 to August 1990.  Accordingly, the Board finds no 
basis upon which to award an effective date earlier than the 
date of receipt of the veteran's original claim for service 
connection for pes planus, March 11, 1992.  See 38 U.S.C.A. § 
5110(a).




ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, entitlement to an effective 
date of March 11, 1992, for service connection for bilateral 
pes planus is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

